             Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 1 of 32




From:                Ariel Reinitz
Sent:                Sunday, May 16, 2021 7:51 PM
To:                  Shira Goldman Moyal
Cc:                  Simcha Schonfeld; Jacob Schindelheim
Subject:             RE: [Request to Meet-and-Confer] RE: GateGuard v. Goldmont, et al. - RFPs + Interrogatories to
                     Defendants SDNY 1:20-cv-01609-AJN


Counsel –

Your letter of May 4, 2021 represents that Defendant Abi Goldenberg produced all documents responsive to our
discovery requests, including his communications with Samuel Taub. Yet Defendants’ production to date does not
contain a single email, WhatsApp message, etc. from Abi to Taub (only a handful of emails from Taub to Abi).

Notably, in Abi’s communications with Jacob Litchfield (regarding the “Teman Suicide Note”) Abi writes: “I sent this out
today” and I sent it to taub” :




Yet Defendants’ have not produced any communications in which Abi sends the “Suicide Note” to Taub (or anyone else).

Please produce all responsive communications between Abi Goldenberg and Samuel Taub no later than 5:00pm ET on
Thurs. May 20, 2021. See, e.g., RFPs 3‐4, 5‐6 to Abi (all documents/communications concerning GateGuard or Ari
Teman).

Please also produce all communications between Abi Goldenberg and any Person concerning the referenced “Suicide
Note” no later than 5:00pm ET on Thurs. May 20, 2021. See, e.g., RFPs 3‐4, 5‐6 to Abi (all documents/communications
concerning GateGuard or Teman).

Additionally, Abi Goldenberg’s WhatsApp chat with Jacob Litchfield includes several audio or voice messages :




                                                            1
              Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 2 of 32




Despite our previous request (on April 30, 2021), Defendants have not produced any of these audio files. Please produce
all audio files, voice messages, etc. between Abi Goldenberg and Jacob Litchfield no later than 5:00pm ET on Thurs.
May 20, 2021.

If you have any concerns regarding these requests, please propose times to meet‐and‐confer on Wed., May 19, 2021.

Thanks,
Ariel

Ariel Reinitz
Partner
_____________________________________________
FisherBroyles, LLP
direct: +1.646.494.6909
ariel.reinitz@fisherbroyles.com
www.fisherbroyles.com

The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If you have
received this communication in error, please notify us immediately by e-mail, and delete the original message.


From: Shira Goldman Moyal <shira@kandsllp.com>
Sent: Sunday, May 16, 2021 5:40 PM
To: Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com>
Cc: Simcha Schonfeld <sds@kandsllp.com>; Jacob Schindelheim <jjs@kandsllp.com>


                                                                    2
             Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 3 of 32

Subject: Re: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to Defendants
SDNY 1:20‐cv‐01609‐AJN

Ariel,

See attached.

Regards,



‐‐

Shira Goldman Moyal, Esq.
Koss & Schonfeld, LLP
90 John Street, Suite 503
New York, New York 10038
Direct dial: (646) 699‐1170
Fax: (212) 401‐4757
www.KandSllp.com

This e‐mail and any Document(s) accompanying this transmittal contains information from Koss & Schonfeld, LLP that is
confidential and /or legally privileged. The information is intended only for the use of the individual or entity named
above. If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or taking
of any action in reliance upon the contents of this transmittal is strictly prohibited and the document(s) should be
returned to this firm immediately. If you have received this transmittal in error, please notify this firm immediately by
return e‐mail.




           Virus-free. www.avg.com


On Thu, May 6, 2021 at 12:50 PM Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com> wrote:

 11:30 tomorrow (Fri.) works. Should I call you at 212‐857‐4480?




 Ariel Reinitz

 Partner

 _____________________________________________

 FisherBroyles, LLP

 direct: +1.646.494.6909

                                                             3
             Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 4 of 32

ariel.reinitz@fisherbroyles.com

www.fisherbroyles.com



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If you have
received this communication in error, please notify us immediately by e-mail, and delete the original message.




From: Jacob Schindelheim <jjs@kandsllp.com>
Sent: Thursday, May 6, 2021 9:55 AM
To: Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com>; Shira Goldman Moyal <shira@kandsllp.com>
Cc: Simcha Schonfeld <sds@kandsllp.com>
Subject: RE: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to Defendants
SDNY 1:20‐cv‐01609‐AJN



Friday I can do 11:30 or 3pm.



Best,



Jake




From: Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com>
Sent: Wednesday, May 5, 2021 7:59 PM
To: Shira Goldman Moyal <shira@kandsllp.com>
Cc: Jacob Schindelheim <jjs@kandsllp.com>; Simcha Schonfeld <sds@kandsllp.com>
Subject: RE: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to Defendants
SDNY 1:20‐cv‐01609‐AJN



Thanks.



Jacob – if you are unavailable tomorrow (Thurs.) please propose some times on Friday to discuss.



In the meantime, can you please confirm that Defendants are withholding portions of the attached email that appear
below Samuel Taub’s signature which are not correspondence between Abi Goldenberg and Koss & Schonfeld, LLP?

                                                                   4
             Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 5 of 32



Ariel Reinitz

Partner

_____________________________________________

FisherBroyles, LLP

direct: +1.646.494.6909

ariel.reinitz@fisherbroyles.com

www.fisherbroyles.com



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If you have
received this communication in error, please notify us immediately by e-mail, and delete the original message.




From: Shira Goldman Moyal <shira@kandsllp.com>
Sent: Wednesday, May 5, 2021 5:40 PM
To: Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com>
Cc: Jacob Schindelheim <jjs@kandsllp.com>; Simcha Schonfeld <sds@kandsllp.com>
Subject: Re: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to Defendants
SDNY 1:20‐cv‐01609‐AJN



We are not available tomorrow. Jacob will be in touch to schedule a mutually convenient time to meet and confer.




‐‐

Shira Goldman Moyal, Esq.
Koss & Schonfeld, LLP
90 John Street, Suite 503
New York, New York 10038
Direct dial: (646) 699‐1170
Fax: (212) 401‐4757
www.KandSllp.com

This e‐mail and any Document(s) accompanying this transmittal contains information from Koss & Schonfeld, LLP that is
confidential and /or legally privileged. The information is intended only for the use of the individual or entity named
above. If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or taking
of any action in reliance upon the contents of this transmittal is strictly prohibited and the document(s) should be
                                                                   5
             Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 6 of 32

returned to this firm immediately. If you have received this transmittal in error, please notify this firm immediately by
return e‐mail.




On Wed, May 5, 2021 at 5:28 PM Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com> wrote:

 Counsel – are you available to meet and confer tomorrow (Thurs. 5/6) re: Defendants’ failure to produce the attached
 email in its entirety?

 Thanks,

 Ariel




 Ariel Reinitz

 Partner

 _____________________________________________

 FisherBroyles, LLP

 direct: +1.646.494.6909

 ariel.reinitz@fisherbroyles.com

 www.fisherbroyles.com



 The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If you have
 received this communication in error, please notify us immediately by e-mail, and delete the original message.




 From: Ariel Reinitz
 Sent: Tuesday, May 4, 2021 9:27 PM
 To: Shira Goldman Moyal <shira@kandsllp.com>
 Cc: Jacob Schindelheim <jjs@kandsllp.com>; Simcha Schonfeld <sds@kandsllp.com>
 Subject: RE: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to Defendants
 SDNY 1:20‐cv‐01609‐AJN



 Shira – the email at issue (reproduced below in its entirety) reflects that it is a ‘forward’ email (“Subject: Fwd: NYSCEF
 Alert:…”). That is, Samuel Taub forwarded to Abi Goldenberg prior email(s) Taub received. Taub’s message (“See


                                                                   6
          Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 7 of 32

below”) suggests the same – presumably referencing the email(s) Taub was forwarding (which would appear “below”).
Yet in Defendants’ production, nothing is “below” (beyond Taub’s email signature):




Moreover, Defendants produced another email from from Samuel Taub to Abi Goldenberg which included
attachments. See Bates 000040‐000041. In that example, the email included a listing of attachments immediately
following Taub’s email signature:




                                                       7
          Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 8 of 32




Curiously, though Defendants concede that the Taub Email (Bates 000007) included at least one (previously
unproduced) attachment, the Taub Email does not list any attachments immediately following Taub’s signature. This
further suggests there is additional content in this email.



We reiterate our request that Defendants produce this email in its entirety, including any text, attachments, or
other content below Samuel Taub’s signature.



Thanks,

Ariel

                                                         8
            Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 9 of 32



Ariel Reinitz

Partner

_____________________________________________

FisherBroyles, LLP

direct: +1.646.494.6909

ariel.reinitz@fisherbroyles.com

www.fisherbroyles.com



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If you have
received this communication in error, please notify us immediately by e-mail, and delete the original message.




From: Shira Goldman Moyal <shira@kandsllp.com>
Sent: Tuesday, May 4, 2021 6:22 PM
To: Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com>
Cc: Jacob Schindelheim <jjs@kandsllp.com>; Simcha Schonfeld <sds@kandsllp.com>
Subject: Re: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to Defendants
SDNY 1:20‐cv‐01609‐AJN



Ariel:



Defendants are not withholding any responsive materials. The privilege is correspondence between Abi and Koss &
Schonfeld, LLP, to which Plaintiff is naturally not entitled.



Shira



On Tue, May 4, 2021 at 6:04 PM Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com> wrote:

 Thanks, Shira.




                                                                  9
          Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 10 of 32

Abi Goldenberg’s supplemental RFP responses (dated April 26, 2021) indicate he is not withholding any responsive
materials (see, e.g., responses to RFP’s 5‐6). But Defendants’ letter of today indicates Abi is withholding sections of
an email previously produced at Bates 000007 (the “Taub Email”).



The Taub Email (copy attached) is correspondence between Abi Goldenberg and Samuel Taub. Your letter admits to
withholding portions of this email, purportedly on the basis of “privilege.” (“The entire email from Samuel Taub was
previously produced… save for sections that are privileged.”)



    1. Can you please identify the nature of the “privilege” (if any) between Abi Goldenberg and Samuel Taub?



    2. Please also identify the individual or entity purporting to assert this “privilege.”



Alternatively, please produce the Taub email in its entirety (and any other responsive documents or
communications previously withheld on the basis of any comparable “privilege”) no later than 5:00pm ET
tomorrow (May 5, 2021).



Thanks,

Ariel




Ariel Reinitz

Partner

_____________________________________________

FisherBroyles, LLP

direct: +1.646.494.6909

ariel.reinitz@fisherbroyles.com

www.fisherbroyles.com



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If you
have received this communication in error, please notify us immediately by e-mail, and delete the original message.



                                                                10
           Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 11 of 32

From: Shira Goldman Moyal <shira@kandsllp.com>
Sent: Tuesday, May 4, 2021 4:58 PM
To: Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com>
Cc: Jacob Schindelheim <jjs@kandsllp.com>; Simcha Schonfeld <sds@kandsllp.com>
Subject: Re: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to Defendants
SDNY 1:20‐cv‐01609‐AJN



Counsel:



Please see attached.




Regards,

‐‐

Shira Goldman Moyal, Esq.
Koss & Schonfeld, LLP
90 John Street, Suite 503
New York, New York 10038
Direct dial: (646) 699‐1170
Fax: (212) 401‐4757
www.KandSllp.com

This e‐mail and any Document(s) accompanying this transmittal contains information from Koss & Schonfeld, LLP that
is confidential and /or legally privileged. The information is intended only for the use of the individual or entity
named above. If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution,
or taking of any action in reliance upon the contents of this transmittal is strictly prohibited and the document(s)
should be returned to this firm immediately. If you have received this transmittal in error, please notify this firm
immediately by return e‐mail.




On Fri, Apr 30, 2021 at 1:17 PM Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com> wrote:

 Counsel – the following (non‐exclusive) deficiencies are apparent from a brief review of Defendants’ document
 production:




                                                        11
   Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 12 of 32

1. Documents produced by Abi Goldenberg do not appear to include his communications with any of the
   below individuals identified in his interrogatory responses:



           Rabbi Steven Pruzansky

           Ari Goldberg

           Joseph Soleimani

           Benjamin Soleimani

           Daniel Alessandrino



   Please produce all responsive communications between Abi Goldenberg (or any other defendant) and any
   of the above individuals (including re: GateGuard or Teman – see RFPs 5‐6).



2. Defendants produced an extracted .txt file of various WhatsApp messages at Bates No. 000130‐000133. This
   conversation incorporates numerous media items, all of which are omitted (see “<Media omitted>” lines
   and several attached .jpg and .opus files). The extracted .txt file also omits metadata such as information
   concerning whether certain messages are forwards, replies, etc.



   Please produce the complete exported WhatsApp conversation, including all media files, attachments,
   etc. Please also produce screenshots of this conversation which reflect whether any messages are replies,
   forwards, etc. (See, for examples, Bates 000157).



3. Defendants’ document production includes an email from Samuel Taub to Abi Goldenberg dated
   12/10/2019 (Bates 000007). The email appears incomplete. Please produce the entire email and any
   attachments.



4. In his response to Interrogatory No. 1, Leon Goldenberg admits to using WhatsApp. Defendants’ document
   production does not appear to include any WhatsApp chats (or any other app‐based messages) involving
   Leon Goldenberg. Please produce all responsive communications from WhatsApp (or any other app,
   messaging service, etc.) involving Leon Goldenberg.



5. Defendants’ document production appears to include only a single communication between Leon
   Goldenberg and Abi Goldenberg (Bates No. 000002). Please produce all responsive communications
   (emails, WhatsApp or other app‐based messages, etc.) between Leon Goldenberg and Abi Goldenberg
   (including re: GateGuard or Teman – see, e.g., RFPs 5‐6, 13‐17 to Abi/Leon).
                                                  12
          Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 13 of 32



    6. Defendants’ document production references communications between Abi Goldenberg and Saul Horowitz
       (see Bates 000154). Please produce all responsive communications involving Saul Horowitz.



Please remedy these deficiencies by 5:00pm ET on Tuesday, May 4, 2021. If you’d like to meet‐and‐confer on these
issues, please propose some times on Monday (5/3). I am generally available after 11am.



Thanks,

Ariel




Ariel Reinitz

Partner

_____________________________________________

FisherBroyles, LLP

direct: +1.646.494.6909

ariel.reinitz@fisherbroyles.com

www.fisherbroyles.com



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If you
have received this communication in error, please notify us immediately by e-mail, and delete the original message.




From: Shira Goldman Moyal <shira@kandsllp.com>
Sent: Thursday, April 29, 2021 3:00 PM
To: Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com>
Cc: Jacob Schindelheim <jjs@kandsllp.com>; Simcha Schonfeld <sds@kandsllp.com>
Subject: Re: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to Defendants
SDNY 1:20‐cv‐01609‐AJN



Counsel:



                                                               13
          Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 14 of 32

Defendants' Supplemental Responses to Plaintiff's Request for the Production of Documents are attached below, as
to each Defendant.




     Citrix Attachments                                                 Expires October 26, 2021


        RFP (Leon) ‐ Supp w Exhibits_Redacted.pdf                                    23 MB

        RFP (Goldmont)‐ Supp w Exhibits.pdf                                          23 MB

        RFP (Abi) ‐ Supp w Exhibits.pdf                                              23 MB


       Download Attachments

     Shira Goldman Moyal uses Citrix to share documents securely. Learn more.




Regards,



‐‐




Shira Goldman Moyal, Esq.
Koss & Schonfeld, LLP
90 John Street, Suite 503
New York, New York 10038
Direct dial: (646) 699‐1170
Fax: (212) 401‐4757
www.KandSllp.com

This e‐mail and any Document(s) accompanying this transmittal contains information from Koss & Schonfeld, LLP
that is confidential and /or legally privileged. The information is intended only for the use of the individual or entity
named above. If you are not the intended recipient, you are hereby notified that any disclosure, copying,
distribution, or taking of any action in reliance upon the contents of this transmittal is strictly prohibited and the
document(s) should be returned to this firm immediately. If you have received this transmittal in error, please notify
this firm immediately by return e‐mail.




                                                                 14
          Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 15 of 32




On Tue, Apr 27, 2021 at 10:32 AM Jacob Schindelheim <jjs@kandsllp.com> wrote:

 Ariel,



 Your recitation is not entirely accurate. However, we are not looking to argue with you. We will endeavor to meet
 your timeframe below and will reach out to during the times you provided, if necessary.



 Best,



 Jake




 From: Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com>
 Sent: Tuesday, April 27, 2021 2:16 AM
 To: Shira Goldman Moyal <shira@kandsllp.com>
 Cc: Simcha Schonfeld <sds@kandsllp.com>; Jacob Schindelheim <jjs@kandsllp.com>
 Subject: RE: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to
 Defendants SDNY 1:20‐cv‐01609‐AJN



 Thanks, Shira, but that’s not what Jacob and I discussed or agreed to.



 During my call with Jacob (on April 19), I reiterated our intent to request a Rule 37.2 conference (see attached).
 Our position was (and is) that involving the Court is necessary considering Defendants’ pattern of refusing to
 engage us re: discovery (and only doing so when ordered by the Court).



 To date, Defendants have produced a total of three documents and eight emails. This production is plainly
 incomplete for numerous reasons. For example:

         RFPs 5‐6 to Leon Goldenberg seek communications between Leon and any Person concerning GateGuard
          or Ari Teman. None of the documents produced by Defendants appear responsive to these requests.
         Similarly, RFPs 5‐6 to Abi Goldenberg seek communications between Abi and any Person re: GateGuard /
          Teman. Though Defendants’ production includes a handful of emails involving GateGuard / Teman, it does
          not include any responsive communications to which GateGuard / Teman was not a party (see below).


                                                        15
        Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 16 of 32

         Abi admits to communicating with at least 10 individuals re: GateGuard / Teman. Leon admits to
          communicating with at least five other individuals re: GateGuard / Teman (total of 15 unique individuals
          between Abi and Leon). Yet Defendants’ production reflects, at most, communications with only 3‐4 of
          such individuals.
         Both Leon and Abi admit to using WhatsApp. Yet Defendants’ production does not include any WhatsApp
          messages.



Again, these deficiencies are highlighted only as examples. Aside from the input from Defendants’ interrogatory
responses (which only further underscores these deficiencies), I raised the substance of these issues with Jacob last
week.



In response to our position that a Rule 37.2 conference is necessary (given Defendants’ refusal to cooperate in
discovery), Jacob proposed that he would further confer with the Defendants and provide an update and/or
responsive documents by last Friday (April 23). I agreed to wait until then before involving the Court.



As you know, Defendants did not provide the promised response / documents on Friday. I then followed up and
asked Defendants to produce the outstanding documents on Monday (Apr. 26). Defendants failed to do so, instead
indicating they would provide supplemental responses “in due course.”



In view of Defendants’ conduct to date, this is unacceptable. The discovery requests at issue were served 4+
months ago. And Defendants have produced nothing further since indicating they would make a “rolling
production” 6+ weeks ago. Considering we needed a court order to get Defendants to return a phone call, we have
little faith Defendants will cooperate in discovery without the Court’s intervention.



In a final attempt to resolve this without Court intervention, we reiterate our request that Defendants produce all
responsive documents in their possession no later than 5:00pm ET on Thursday, April 29, 2021. If Defendants have
any concerns with this request, please propose time(s) to meet‐and‐confer sometime today (Tue.) or Wed.
Absent a complete production or resolution of any outstanding issues by COB Thursday, we will seek relief from
the Court to resolve this ongoing impasse.



Thanks,

Ariel




Ariel Reinitz

Partner

                                                       16
       Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 17 of 32

_____________________________________________

FisherBroyles, LLP

direct: +1.646.494.6909

ariel.reinitz@fisherbroyles.com

www.fisherbroyles.com



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If you
have received this communication in error, please notify us immediately by e-mail, and delete the original message.




From: Shira Goldman Moyal <shira@kandsllp.com>
Sent: Monday, April 26, 2021 5:31 PM
To: Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com>
Cc: Simcha Schonfeld <sds@kandsllp.com>; Jacob Schindelheim <jjs@kandsllp.com>
Subject: Re: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to
Defendants SDNY 1:20‐cv‐01609‐AJN



Counsel,



Pursuant to your conversation with Jacob last week, we will be providing supplemental discovery responses in due
course.




Regards,



‐‐

Shira Goldman Moyal, Esq.
Koss & Schonfeld, LLP
90 John Street, Suite 503
New York, New York 10038
Direct dial: (646) 699‐1170
Fax: (212) 401‐4757
www.KandSllp.com

This e‐mail and any Document(s) accompanying this transmittal contains information from Koss & Schonfeld, LLP
that is confidential and /or legally privileged. The information is intended only for the use of the individual or entity
                                                              17
       Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 18 of 32

named above. If you are not the intended recipient, you are hereby notified that any disclosure, copying,
distribution, or taking of any action in reliance upon the contents of this transmittal is strictly prohibited and the
document(s) should be returned to this firm immediately. If you have received this transmittal in error, please
notify this firm immediately by return e‐mail.




On Tue, Apr 6, 2021 at 1:40 AM Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com> wrote:

 Counsel – We have reviewed Defendants’ document production and responses/objections to Plaintiff’s RFPs. The
 responses are deficient in several respects, including as outlined below.



 Please let me know your earliest availability to meet‐and‐confer on these issues.



 RFPs to Goldmont

 Rule 34(b)(2)(C) requires that “An objection must state whether any responsive materials are being withheld on
 the basis of that objection.”



 Goldmont objects on various grounds to RFPs 1‐11 but does not state if any documents are being withheld based
 on its objections. Please advise whether Goldmont is withholding materials responsive to any of these RFPs.



 RFPs to Leon Goldenberg

 Leon Goldenberg’s objections to RFPs 1‐17 do not state if any documents are being withheld on the basis of his
 objections, in violation of Rule 34(b)(2)(C). Please advise whether L. Goldenberg is withholding materials
 responsive to any of these RFPs.



 Additionally, RFPs 5‐6 to L. Goldenberg seek “All Communications between You and any Person concerning
 [GateGuard / Ari Teman].” Yet Defendants’ document production does not appear to include any Communications
 to / from L. Goldenberg. Does L. Goldenberg have any responsive Communications in his possession? If so, when
 will they be produced?



 Similarly, Defendants’ production does not appear to include any documents responsive to RFPs 7‐9. Does L.
 Goldenberg have any responsive documents in his possession? If so, when will they be produced?



 The same holds for RFPs 13‐17 which concern communications between L. Goldenberg and co‐defendant Abi
 Goldenberg. Defendants’ document production includes no communications between Leon and Abi. Did Leon
                                                        18
        Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 19 of 32

ever communicate with Abi concerning GateGuard, Ari Teman, intercom devices/services, or any Transaction
between any Person and GateGuard? If so, when will these communications be produced?



RFPs to Abi Goldenberg

Abi Goldenberg’s objections to RFPs 1‐17 do not state if any documents are being withheld on the basis of his
objections, in violation of Rule 34(b)(2)(C). Please advise whether A. Goldenberg is withholding materials
responsive to any of these RFPs.



RFPs 5‐6 to A. Goldenberg seek “All Communications between You and any Person concerning [GateGuard / Ari
Teman].” Has A. Goldenberg produced all such Communications in his possession? If not, when will they be
produced?



Similarly, has A. Goldenberg produced all responsive documents to RFPs 7‐9? If not, when will all such documents
be produced?



Re: RFPs 13‐17 (concerning communications between Leon and Abi): Did Abi ever communicate with Leon
concerning GateGuard, Ari Teman, intercom devices/services, or any Transaction between any Person and
GateGuard? If so, when will these communications be produced?



Interrogatories

We have not received responses to the interrogatories served on any of the defendants. When will defendants be
providing these responses?



Again, please let me know your earliest availability to meet‐and‐confer on these issues.



Thanks,

Ariel




Ariel Reinitz

Partner


                                                    19
      Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 20 of 32

_____________________________________________

FisherBroyles, LLP

direct: +1.646.494.6909

ariel.reinitz@fisherbroyles.com

www.fisherbroyles.com



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If you
have received this communication in error, please notify us immediately by e-mail, and delete the original message.




From: Simcha Schonfeld <sds@kandsllp.com>
Sent: Monday, March 15, 2021 1:27 AM
To: Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com>
Cc: Jacob Schindelheim <jjs@kandsllp.com>; Shira Goldman Moyal <shira@kandsllp.com>
Subject: Re: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to
Defendants SDNY 1:20‐cv‐01609‐AJN



See attached




Simcha D. Schonfeld, Esq. | KOSS & SCHONFELD LLP
90 John Street | Suite 503 | New York, New York 10038
O: 212-796-8916 | F: 212-401-4757 | Email: sds@kandsllp.com

www.kandsllp.com




Please note that any and all contracts and transaction-related documents transmitted in this email remain subject to
the review and approval of my client, unless stated otherwise.




This e-mail and any Document(s) accompanying this transmittal contains information from Koss & Schonfeld, LLP that is
confidential and /or legally privileged. The information is intended only for the use of the individual or entity named above. If you
are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or taking of any action in
reliance upon the contents of this transmittal is strictly prohibited and the document(s) should be returned to this
firm immediately. If you have received this transmittal in error, please notify this firm immediately by return e-mail.




                                                              20
         Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 21 of 32



On Fri, Mar 12, 2021 at 1:40 PM Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com> wrote:

 Hi Simcha – I’m following up re: the outstanding Requests for Production and Interrogatories served on your
 clients on December 24, 2020.



 During our call yesterday you indicated you “had responses drafted” and you asked me to follow up with you by
 phone at 1pm today (Fri., Mar. 12, 2021). I have attempted to reach you multiple times today (starting at 1pm)
 but there is no answer.



 In view of our call yesterday and the numerous good‐faith attempts we have made to address this issue (with
 little to no response from you), it appears we have exhausted the meet‐and‐confer process. We can only
 conclude you simply will not respond to our discovery requests without the Court’s intervention.



 If we do not hear from you by 5:00pm ET today, we will proceed in requesting a Local Rule 37.2 conference.



 Thanks,

 Ariel




 Ariel Reinitz

 Partner

 _____________________________________________

 FisherBroyles, LLP

 direct: +1.646.494.6909

 ariel.reinitz@fisherbroyles.com

 www.fisherbroyles.com



 The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If
 you have received this communication in error, please notify us immediately by e-mail, and delete the original message.




                                                             21
     Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 22 of 32

From: Ariel Reinitz
Sent: Thursday, March 11, 2021 3:48 PM
To: Simcha Schonfeld <sds@kandsllp.com>; Jacob Schindelheim <jjs@kandsllp.com>; Shira Goldman Moyal
<shira@kandsllp.com>
Subject: RE: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to
Defendants SDNY 1:20‐cv‐01609‐AJN



Hi Simcha – as we just discussed by phone, I will call you tomorrow (Fri.) at 1pm to confer re: the outstanding
RFPs and interrogatories to your clients.




Ariel Reinitz

Partner

_____________________________________________

FisherBroyles, LLP

direct: +1.646.494.6909

ariel.reinitz@fisherbroyles.com

www.fisherbroyles.com



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If
you have received this communication in error, please notify us immediately by e-mail, and delete the original message.




From: Ariel Reinitz
Sent: Thursday, March 11, 2021 10:12 AM
To: Simcha Schonfeld <sds@kandsllp.com>; Jacob Schindelheim <jjs@kandsllp.com>; Shira Goldman Moyal
<shira@kandsllp.com>
Subject: RE: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to
Defendants SDNY 1:20‐cv‐01609‐AJN




Counsel – I tried calling 212‐796‐8916 several times but the calls went straight to voicemail.



Please advise your availability today to meet and confer on our outstanding Requests for Production and
Interrogatories to Defendants.


                                                            22
        Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 23 of 32



Thanks,

Ariel




Ariel Reinitz

Partner

_____________________________________________

FisherBroyles, LLP

direct: +1.646.494.6909

ariel.reinitz@fisherbroyles.com

www.fisherbroyles.com



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If
you have received this communication in error, please notify us immediately by e-mail, and delete the original message.




From: Ariel Reinitz
Sent: Wednesday, March 10, 2021 10:12 PM
To: Simcha Schonfeld <sds@kandsllp.com>; Jacob Schindelheim <jjs@kandsllp.com>; Shira Goldman Moyal
<shira@kandsllp.com>
Subject: RE: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to
Defendants SDNY 1:20‐cv‐01609‐AJN



I will plan to call you tomorrow (Thurs.) at 10am to confer re: the outstanding discovery Requests for Production
and Interrogatories to defendants. If there is another time you prefer, please let me know.

Thanks,

Ariel




Ariel Reinitz

Partner


                                                            23
     Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 24 of 32

_____________________________________________

FisherBroyles, LLP

direct: +1.646.494.6909

ariel.reinitz@fisherbroyles.com

www.fisherbroyles.com



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If
you have received this communication in error, please notify us immediately by e-mail, and delete the original message.




From: Ariel Reinitz
Sent: Tuesday, March 9, 2021 11:37 AM
To: Simcha Schonfeld <sds@kandsllp.com>; Jacob Schindelheim <jjs@kandsllp.com>; Shira Goldman Moyal
<shira@kandsllp.com>
Subject: RE: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to
Defendants SDNY 1:20‐cv‐01609‐AJN



Thanks. How is 10am on Thursday to discuss our outstanding Requests for Production and Interrogatories?



The Requests for Admission are all deemed admitted under Rule 36(a)(3).




Ariel Reinitz

Partner

_____________________________________________

FisherBroyles, LLP

direct: +1.646.494.6909

ariel.reinitz@fisherbroyles.com

www.fisherbroyles.com



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If
you have received this communication in error, please notify us immediately by e-mail, and delete the original message.
                                                            24
     Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 25 of 32



From: Simcha Schonfeld <sds@kandsllp.com>
Sent: Tuesday, March 9, 2021 10:49 AM
To: Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com>; Jacob Schindelheim <jjs@kandsllp.com>; Shira Goldman
Moyal <shira@kandsllp.com>
Subject: RE: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to
Defendants SDNY 1:20‐cv‐01609‐AJN



I am in a deposition all day tomorrow but am available Thursday, that said, we will have responses before then.




SIMCHA D. SCHONFELD, ESQ. | KOSS & SCHONFELD LLP
90 John Street | Suite 503 | New York, New York 10038
O: 212-796-8916 | F: 212-401-4757 | Email: sds@kandsllp.com

www.kandsllp.com




Please note that any and all contracts and transaction-related documents transmitted in this email remain subject to
the review and approval of my client, unless stated otherwise.




This e-mail and any Document(s) accompanying this transmittal contains information from Koss & Schonfeld, LLP that is
confidential and /or legally privileged. The information is intended only for the use of the individual or entity named above. If you
are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or taking of any action in
reliance upon the contents of this transmittal is strictly prohibited and the document(s) should be returned to this
firm immediately. If you have received this transmittal in error, please notify this firm immediately by return e-mail.




From: Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com>
Sent: Tuesday, March 09, 2021 10:19 AM
To: Simcha Schonfeld <sds@kandsllp.com>; Jacob Schindelheim <jjs@kandsllp.com>; Shira Goldman Moyal
<shira@kandsllp.com>
Subject: [Request to Meet‐and‐Confer] RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to Defendants
SDNY 1:20‐cv‐01609‐AJN
Importance: High



Counsel – are you available to confer by phone at 10:00 AM tomorrow (Wed., March 10, 2021) re: the attached
discovery requests to your clients?

Thanks,
                                                            25
        Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 26 of 32

Ariel




Ariel Reinitz

Partner

_____________________________________________

FisherBroyles, LLP

direct: +1.646.494.6909

ariel.reinitz@fisherbroyles.com

www.fisherbroyles.com



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If
you have received this communication in error, please notify us immediately by e-mail, and delete the original message.




From: Ariel Reinitz
Sent: Monday, March 8, 2021 9:31 AM
To: Simcha Schonfeld <sds@kandsllp.com>; Jacob Schindelheim <jjs@kandsllp.com>; Shira Goldman Moyal
<shira@kandsllp.com>
Subject: RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to Defendants SDNY 1:20‐cv‐01609‐AJN



Counsel – we have not received responses to the attached discovery requests. Please advise as to your
availability this week to meet and confer.

Thanks,

Ariel




Ariel Reinitz

Partner

_____________________________________________

FisherBroyles, LLP

direct: +1.646.494.6909
                                                            26
        Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 27 of 32

ariel.reinitz@fisherbroyles.com

www.fisherbroyles.com



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If
you have received this communication in error, please notify us immediately by e-mail, and delete the original message.




From: Ariel Reinitz
Sent: Wednesday, March 3, 2021 11:25 AM
To: Simcha Schonfeld <sds@kandsllp.com>; Jacob Schindelheim <jjs@kandsllp.com>; Shira Goldman Moyal
<shira@kandsllp.com>
Subject: RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to Defendants SDNY 1:20‐cv‐01609‐AJN



Counsel – we have not received responses to the attached discovery requests. Please advise as to your
availability to meet and confer.

Thanks,

Ariel




Ariel Reinitz

Partner

_____________________________________________

FisherBroyles, LLP

direct: +1.646.494.6909

ariel.reinitz@fisherbroyles.com

www.fisherbroyles.com



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If
you have received this communication in error, please notify us immediately by e-mail, and delete the original message.




From: Ariel Reinitz
Sent: Monday, January 25, 2021 12:01 PM

                                                            27
        Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 28 of 32

To: Simcha Schonfeld <sds@kandsllp.com>; Jacob Schindelheim <jjs@kandsllp.com>; Shira Goldman Moyal
<shira@kandsllp.com>
Subject: RE: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to Defendants SDNY 1:20‐cv‐01609‐AJN



Counsel – we have not received responses to the attached discovery requests. Are you available this week to
meet and confer?

Thanks,

Ariel




Ariel Reinitz

Partner

_____________________________________________

FisherBroyles, LLP

direct: +1.646.494.6909

ariel.reinitz@fisherbroyles.com

www.fisherbroyles.com



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If
you have received this communication in error, please notify us immediately by e-mail, and delete the original message.




From: Ariel Reinitz
Sent: Thursday, December 24, 2020 11:59 PM
To: Simcha Schonfeld <sds@kandsllp.com>; Jacob Schindelheim <jjs@kandsllp.com>; Shira Goldman Moyal
<shira@kandsllp.com>
Subject: GateGuard v. Goldmont, et al. ‐ RFPs + Interrogatories to Defendants SDNY 1:20‐cv‐01609‐AJN



Counsel – attached are discovery demands being served on your clients.



Thanks,

Ariel

                                                            28
          Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 29 of 32



     Ariel Reinitz

     Partner

     _____________________________________________

     FisherBroyles, LLP

     445 Park Avenue, Ninth Floor | New York, NY 10022 | USA

     O: +1. 646.494.6909

     M: +1. 917.587.5520

     email | web | linkedin



     ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND | COLUMBUS |
     DALLAS | DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES | MIAMI | NAPLES | NEW YORK |
     PALO ALTO | PHILADELPHIA | PRINCETON | SALT LAKE CITY | SEATTLE | WASHINGTON, DC



     The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If
     you have received this communication in error, please notify us immediately by e-mail, and delete the original message.




‐‐




Shira Goldman Moyal, Esq.
Koss & Schonfeld, LLP
90 John Street, Suite 503
New York, New York 10038
Direct dial: (646) 699‐1170
Fax: (212) 401‐4757
www.KandSllp.com

This e‐mail and any Document(s) accompanying this transmittal contains information from Koss & Schonfeld, LLP
that is confidential and /or legally privileged. The information is intended only for the use of the individual or entity
named above. If you are not the intended recipient, you are hereby notified that any disclosure, copying,
                                                                 29
            Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 30 of 32

     distribution, or taking of any action in reliance upon the contents of this transmittal is strictly prohibited and the
     document(s) should be returned to this firm immediately. If you have received this transmittal in error, please
     notify this firm immediately by return e‐mail.




 ‐‐




 Shira Goldman Moyal, Esq.
 Koss & Schonfeld, LLP
 90 John Street, Suite 503
 New York, New York 10038
 Direct dial: (646) 699‐1170
 Fax: (212) 401‐4757
 www.KandSllp.com

 This e‐mail and any Document(s) accompanying this transmittal contains information from Koss & Schonfeld, LLP
 that is confidential and /or legally privileged. The information is intended only for the use of the individual or entity
 named above. If you are not the intended recipient, you are hereby notified that any disclosure, copying,
 distribution, or taking of any action in reliance upon the contents of this transmittal is strictly prohibited and the
 document(s) should be returned to this firm immediately. If you have received this transmittal in error, please notify
 this firm immediately by return e‐mail.




‐‐




Shira Goldman Moyal, Esq.
Koss & Schonfeld, LLP
90 John Street, Suite 503
New York, New York 10038
Direct dial: (646) 699‐1170
Fax: (212) 401‐4757
www.KandSllp.com
                                                             30
              Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 31 of 32

     This e‐mail and any Document(s) accompanying this transmittal contains information from Koss & Schonfeld, LLP that
     is confidential and /or legally privileged. The information is intended only for the use of the individual or entity
     named above. If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution,
     or taking of any action in reliance upon the contents of this transmittal is strictly prohibited and the document(s)
     should be returned to this firm immediately. If you have received this transmittal in error, please notify this firm
     immediately by return e‐mail.




 ‐‐




 Shira Goldman Moyal, Esq.
 Koss & Schonfeld, LLP
 90 John Street, Suite 503
 New York, New York 10038
 Direct dial: (646) 699‐1170
 Fax: (212) 401‐4757
 www.KandSllp.com

 This e‐mail and any Document(s) accompanying this transmittal contains information from Koss & Schonfeld, LLP that
 is confidential and /or legally privileged. The information is intended only for the use of the individual or entity named
 above. If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or
 taking of any action in reliance upon the contents of this transmittal is strictly prohibited and the document(s) should
 be returned to this firm immediately. If you have received this transmittal in error, please notify this firm immediately
 by return e‐mail.




‐‐




Shira Goldman Moyal, Esq.
Koss & Schonfeld, LLP
90 John Street, Suite 503
New York, New York 10038
                                                             31
            Case 1:20-cv-01609-AJN-GWG Document 50-1 Filed 06/03/21 Page 32 of 32

 Direct dial: (646) 699‐1170
 Fax: (212) 401‐4757
 www.KandSllp.com

 This e‐mail and any Document(s) accompanying this transmittal contains information from Koss & Schonfeld, LLP that is
 confidential and /or legally privileged. The information is intended only for the use of the individual or entity named
 above. If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or taking
 of any action in reliance upon the contents of this transmittal is strictly prohibited and the document(s) should be
 returned to this firm immediately. If you have received this transmittal in error, please notify this firm immediately by
 return e‐mail.




‐‐




Shira Goldman Moyal, Esq.
Koss & Schonfeld, LLP
90 John Street, Suite 503
New York, New York 10038
Direct dial: (646) 699‐1170
Fax: (212) 401‐4757
www.KandSllp.com

This e‐mail and any Document(s) accompanying this transmittal contains information from Koss & Schonfeld, LLP that is
confidential and /or legally privileged. The information is intended only for the use of the individual or entity named
above. If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or taking
of any action in reliance upon the contents of this transmittal is strictly prohibited and the document(s) should be
returned to this firm immediately. If you have received this transmittal in error, please notify this firm immediately by
return e‐mail.




          Virus-free. www.avg.com




                                                             32
